


110 HRES 716 EH: Expressing the sense of Congress with

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 716
		In the House of Representatives, U.
		  S.,
		
			October 16, 2007
		
		RESOLUTION
		Expressing the sense of Congress with
		  respect to raising awareness and enhancing the state of computer security in
		  the United States, and supporting the goals and ideals of National Cyber
		  Security Awareness Month.
	
	
		Whereas more than 200,000,000 American adults use the
			 Internet in the United States, 70 percent of whom connect through broadband
			 connections, to communicate with family and friends, manage finances and pay
			 bills, access educational opportunities, shop at home, participate in online
			 entertainment and games, and stay informed of news and current events;
		Whereas United States small businesses, which represent
			 more than 99 percent of all United States employers and employ more than 50
			 percent of the private workforce, increasingly rely on the Internet to manage
			 their businesses, expand their customer reach, and enhance their connection
			 with their supply chain;
		Whereas nearly 100 percent of public schools in the United
			 States have Internet access, with a significant percentage of instructional
			 rooms connected to the Internet to enhance children’s education by providing
			 access to educational online content and encouraging self-initiative to
			 discover research resources;
		Whereas almost 9 in 10 teenagers between the ages of 12
			 and 17, or approximately 87 percent of all youth, use the Internet;
		Whereas the number of children who connect to the Internet
			 at school continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking
			 websites has attracted millions of teenagers, providing access to a range of
			 valuable services, making it all the more important to teach teenaged users how
			 to avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas cyber security is a critical part of the Nation’s
			 overall homeland security;
		Whereas the Nation’s critical infrastructures rely on the
			 secure and reliable operation of information networks to support the Nation’s
			 financial services, energy, telecommunications, transportation, health care,
			 and emergency response systems;
		Whereas cyber attacks have been attempted against the
			 Nation and the United States economy, and the Department of Homeland Security’s
			 mission includes securing the homeland against cyber terrorism and other
			 attacks;
		Whereas Internet users and information infrastructure
			 holders face an increasing threat of malicious attacks through viruses, worms,
			 Trojans, and unwanted programs such as spyware, adware, hacking tools, and
			 password stealers, that are frequent and fast in propagation, are costly to
			 repair, and can cause extensive economic harm;
		Whereas coordination between the numerous Federal agencies
			 involved in cyber security efforts, including the Department of Homeland
			 Security, the National Institute of Standards and Technology, the National
			 Science Foundation, and others is essential to securing America’s critical
			 cyber infrastructure;
		Whereas millions of records containing
			 personally-identifiable information have been lost, stolen or breached,
			 threatening the security and financial well-being of United States
			 citizens;
		Whereas consumers face significant financial and personal
			 privacy losses due to identity theft and fraud;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of computer security and the need for enhanced computer security in
			 the United States;
		Whereas the National Cyber Security Alliance’s mission is
			 to increase awareness of cyber security practices and technologies to home
			 users, students, teachers, and small businesses through educational activities,
			 online resources and checklists, and Public Service Announcements; and
		Whereas the National Cyber Security Alliance has
			 designated October as National Cyber Security Awareness Month to provide an
			 opportunity to educate United States citizens about computer security: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Cyber Security Awareness Month; and
			(2)intends to work
			 with Federal agencies, national organizations, businesses, and educational
			 institutions to encourage the voluntary development and use implementation of
			 existing and future computer security voluntary consensus standards, practices,
			 and technologies in order to enhance the state of computer security in the
			 United States.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
